DETAILED ACTION
This office action for application 15/420,696 is in response to a Request for Continued Examination (RCE) filed October 25, 2021.  
Claims 1, 8, and 15 were amended.  No claims have been added.   Claims 6. 12, and 20 are cancelled.  Thus Claims 1-5, 7-11, 13-19, and 21-23 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objections and rejections from the prior correspondence that are not restated herein are withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-5, 7-11, 13-19, and 21-23 are rejected under U.S.C. 103 as being unpatentable over Gonzalez (Gonzalez et al., US 2004/0083335 A1) and further in view of Kranich (Kranich et al, US 2016/0203085 A1).
Regarding claim 1, a method performed by a processor to improve wear-leveling comprising: detecting, by a processor coupled to the memory (Gonzalez Fig. 6, Wear Leveling Processor 610 coupled to Non-Volatile Memory 604.), a first trigger event (Gonzalez [0115] ‘A threshold condition for performing the wear leveling operation can be the programming of a predetermined number of blocks within the erase pool since the last wear leveling operation.’), the memory comprising a first section of memory units, a second section of memory units, and an empty memory unit positioned between the first section of memory units and the second section of memory units to create logical contiguity of data stored in the first section of memory units, the second section of memory units, and the empty memory unit,  (Gonzalez discloses zones and memory elements in [0012] ‘a method for performing automated wear leveling in a memory system that includes a first zone, which has a first memory element’.    
memory elements in the first zone are stored into memory elements in the second zone’.    Thus each zone may have a plurality of memory elements.
Gonzalez describes zones in paragraph [0055] ‘A zone may be any partitioned subset of the physical memory or memory system into which a specified range of logical blocks is mapped. ‘   Gonzalez paragraphs [0101] and [0102] describe two zones X-1 and zone X.  Zone X may contain a temporary empty buffer (Gonzalez [0101]) in any available block within zone X.  This available block may include any block with the exception of the first block, thus it may be the last block in the zone.  Thus each zone of Gonzalez may be a contiguous set of memory elements data with zero or more empty memory elements at the beginning or end of the zone.  
See also Gonzalez Figure 10 which discloses a plurality of zones, and demonstrates the memory is a circular buffer, as demonstrated by the fact that Zone 4 has been migrated to cover the end of the address and the begging of the addresses define by 1004e.  See also Gonzalez [0105] ‘Zone boundaries have migrated such that Zones 1004" in device 1000" have essentially moved by one or more physical blocks. As shown, a zone boundary migration causes zone “4 ” 1004e' to shift into non-contiguous physical blocks to form zone “41004e" and 1004e'. 
Thus, Gonzalez Zone X-1 may be composed of a plurality of data memory elements (e.g. Zone 3), and Zone X (e.g. Zone 4) may be a sequence of data memory units followed by one empty memory unit (e.g. the last memory unit of Zone 4)).    
minus the last memory element or sector of zone 4.  The empty memory unit may be the empty memory unit or sector at the end of Zone X.  The empty memory unit is the equivalent of memory unit 1039, and thus may be considered between first memory unit of the first section and the last memory unit of the second section, as it follows the LMUs and precedes the SMUs.
Gonzalez [0073] discloses the number of zones 614 may vary.   Thus Gonzalez suggests the number of zone may be 2.   Thus Zone X-1 may be zone 0 and Zone X may be Zone 1.) 
the first section of memory units comprising a plurality of logically contiguous memory units (Gonzalez [0055] and [0073] teaches the sections may be contiguous for each zone.   Gonzalez [0055] teaches that each zone represents a logically contiguous memory units when it teaches each zone represents a specified range of logical blocks. Gonzalez [0055] discloses a zone may be any partitioned subset of the physical memory into which a specified range of logical blocks is mapped.   Thus the data in Zone X and Zone X-1 less the last memory unit or sector and Zone X create logical contiguity of data stored in the first and second sections of memory units, and there is an empty memory unit in between.)
configured to store data of a first type being hot data that is frequently accessed, (Gonzalez [0016] and [0055]-[0056] teaches a first zone to be wear leveled.  Gonzalez [0067] discloses that the system selects or begins the wear leveling process by choosing the sector with the highest hot counts, such as Sector “A”. See also Gonzalez [0073] that a sector may be a block.    Thus the sectors of Gonzalez [0067] may be blocks.).
the hot data stored at each memory unit of the first section of memory units comprising a portion of a flash translation (FTL) table;  ( The logical to physical addresses disclosed in Gonzalez [0072] is an example of an address translation layer (FTL) table component.  Thus when the logical address field is stored with the data itself as discloses in Gonzalez [0072], each of the plurality of SMUs stores a portion of the FTL table).   
and the second section of memory units comprising a plurality of logically contiguous  memory units configured to store data of a second type, the data of the second type being warm data or cold data, the warm data or the cold data comprising data that is less frequently access than the hot data (Gonzalez [0016] and [0055]-[0056] teaches a second zone containing second contents, where the wear rate of each zone is different (one zone has more wear than another) and an indication of the access frequency to that zone (i.e. a second section contains second type data having a second access frequency different from the first access frequency.  Gonzalez [0055] teaches that each zone represents a logically contiguous memory units when it teaches each zone represents a specified range of logical blocks.   Gonzalez [0067]-[0068] teaches that the system identifies a set of sectors “B” with the lowest hot count and are an example of a second section of memory.    Gonzalez [0067]-[0068] teaches sectors “A” are migrated into empty sectors, sectors “B” are migrated into sectors where “A” was copied out of, sectors “A” are copied to where “B” were copied out of”, and the area just freed by the final “A” copy, becomes spare sectors.  Note the spare sectors may be any sectors, which would include sector “C” which is between A and B.   Examiner also notes that in a circular buffer representation where Buffer 1039 is view as between the SMUs 1001 to 1005 and the LMUs 1006 and 1015, every sector that is not within sectors A or B is between sectors A and B,  
and in response to detecting the first trigger event (Gonzalez [0064] ‘a wear leveling process may be automatically initiated when a triggering condition is met.’): 
relocating, by the processor, data of the second type stored in a first memory unit of the second section of memory units to the empty memory unit (Gonzalez Fig. 9-10 and [0101] where step 908 relocates the contents of the first block of the data memory units of Zone X (e.g. 4) [the first memory unit of the second section of memory units] into the empty memory element within Zone X (e.g. 4), the empty memory element at the end of zone 4. See also Gonzalez [0067]-[0068] that discloses copying sectors “B” to what is the newly created empty memory unit.);
relocating, by the process, data of the first type stored in a first memory unit of the first section of memory units to the first memory unit of the second section of memory units, erasing, by the processor, the data of the first type stored in the first memory unit of the first section of memory units, the first memory unit of the first section of memory units becoming the empty memory unit after the first trigger event (Gonzalez Fig. 9-10 and  [0101] and [0102] where the data at the first memory element of the second section (the first memory unit  within the first Zone 3) is erased and the first memory element of first section Z-1 (e.g. 3) is copied from the first memory unit of the first section to the first memory unit of the second section and then is erased, thus becoming the empty unit after remapping which completes the process of the first trigger event.   See also Gonzalez [0067]-[0068] that discloses moving the sectors A from the spare unit to the location of the sectors B in Physical location N.  Note the ; 
the empty memory unit remaining positioned between the first section of memory units and the second section of memory units after the first trigger event, (Gonzalez Fig. 9-10 and  [0101] and [0102] Note that Gonzalez may contain any number of Zones, including two zones (Zone 0 and Zone 1).   See also Gonzalez [Abstract] that discloses a first zone and a second zone, thus two zones.  When there are a total of two zones, using the logic of Fig. 9,  the data at the first memory element of the second section (the first memory unit  within the first Zone 1) is erased and the first memory element of first section Z-1 (e.g. 0) is copied from the first memory unit of the first section to the first memory unit of the second section and then is erased, thus becoming the empty unit after remapping which completes the process of the first trigger event which shifts each element (Zone 0, Zone 1, and the empty memory unit) 1 memory unit.  In this case the empty memory unit is always the last memory unit it zone 1 and is always located between the first section of memory and the second section of memory, where the first plurality of memory units are the memory units of section Z-1 less the last memory unit or the last sector and the second section of memory units are the memory units of zone Z less the last memory unit or sector.   Examiner notes that in Figure 3 that wear levels on a sector basis, there are 3 sectors, A, B and C.  A is wear leveled into B, and B is wear leveled in A using any available spare.    Examiner also notes that in a circular buffer representation where Buffer 1039 is view as between the SMUs 1001 to 1005 and the LMUs 1006 and 1015, every sector that is not within sectors A or B is between sectors A and B, thus any spare sector not 
the memory units in the first section of memory units remains logically contiguous after the first trigger event, and the memory units in the second section of memory units remaining logically contiguous after the first trigger event; (Gonzalez [0055] teaches that each zone, which would include Zone X-1 and Zone X, represents a logically contiguous memory units when it teaches each zone represents a specified range of logical blocks, thus the memory units of both Zone X-1 and Zone X remain logically contiguous after the trigger event.)
and in response to detecting a second trigger event after the first trigger event (Gonzalez [0065] ‘In the described embodiment, the determination of whether a triggering condition has been met is a determination of whether a predetermined time period has elapsed, e.g., since the last wear leveling process.’   The operation may have extended to at least two elapsed periods thus there may be two trigger events.);
relocating, by the processor, data of the second type stored in a second memory unit of the second section of memory units to the empty memory unit:  relocating, by the processor, data of the first type stored in a second memory unit of the first section of memory units to the second memory unit of the second section of memory units; and erasing, by the processor, the data of the first type stored in the second memory unit of the first section of memory units, the second memory unit of the first section of memory units becoming the empty memory unit after the second trigger event, the empty memory unit remaining positioned between the first section of memory units and the second section of memory units after the second trigger event, the memory units in the first section of memory units remaining logically contiguous after the second trigger event, and the memory units in the second section of memory units remaining logically contiguous after the second trigger event (See Gonzalez Figs. 6, 9, 10 and [Abstract], [0055], [0065]  [0101] – [0104] as cited above.  The examiner notes that this sequence of relocating and erasing step in response to the second triggering events may be construed as merely a repetition of the process described above with respect to the first triggering event.   See also Gonzalez [0067]-[0068] which may be repeated indefinitely.).

Regarding cross-point memory, Gonzalez further teaches [0039] ‘the present inventions are applicable to any type of Storage medium Susceptible to “wear”. For example, an emerging type of non-volatile memory technology is phase-change memory.’ Gonzalez does not clarify that phase-change memory is commonly used in cross-point memory.  Thus, Gonzalez does not explicitly teach a cross-point memory. 
Kranich, of a similar field of endeavor, further discloses cross-point memory (Kranich, [0018] ‘three dimensional (3D) cross point memory devices (e.g., Phase-change memory (PCM)) are a type of non-volatile computer memory.  PCM, also sometimes referred to as phase change random access memory (PRAM or PCRAM)’)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Gonzalez in view of Kranich as the combination is a simple substitution of one known element (the PCM memory of Gonzalez) for another (the 3D Cross-point PCM memory of Kranich) to yield the predictable results of the increased memory 
The reasons for obviousness for combining Gonzalez and Kranich for dependent claims 2-5 and 7 are the same as those presented for claim 1 above.


Regarding claim 2, the combination of Gonzalez and Kranich teaches all of the limitations of claim 1 above.  Gonzalez further teaches wherein the first trigger event and the second trigger event occur when at least one of a frequency of accesses to one or more of the  memory units in the first section of memory units reaches a pre-determined threshold (Gonzalez [0064] ‘a wear leveling process may be automatically initiated when a triggering condition is met. The triggering condition may be the end of a predetermined time period or that the cycle count of one or more physical locations reaches a relative or absolute threshold level, or....  It may be triggered when a particular number of host write operations occurs.’  These physical locations may be a zone as described in Gonzalez [0056] ‘the physical locations of a zone may initially start in one physical portion of the memory’.  Gonzalez [0073] ‘Typically, the physical block addresses are selected to be contiguous for each zone’).


Regarding claim 3, the combination of Gonzalez and Kranich teaches all of the limitations of claim 1 above.  Gonzalez further teaches wherein the first trigger event and the second trigger event occur according to a pre-determined schedule indicating when a next iteration of wear-leveling needs to be performed (Gonzalez [0064] ‘The triggering condition may be the end of a predetermined time period’).


Regarding claim 4, the combination of Gonzalez and Kranich teaches all of the limitations of claim 3 above.  Gonzalez further teaches further comprising relocating the data stored in the first memory unit of the first section of memory units to a location of the first memory unit of the second section of memory units (Gonzalez Fig. 9-10 and  [0101] and [0102] where the first memory element of first section Z-1 (e.g. 3) is copied from the first memory unit of the first section to the first memory unit of the second section, as applied to claim 1 above.  Note the first memory unit of the first section is copied to the first memory unit of the second section, which was adjacent to the last memory unit of the first section as viewed before the remapping step.); 


Regarding claim 5, the combination of Gonzalez and Kranich teaches all of the limitations of claim 1 above.  Gonzalez further teaches further comprising relocating the data stored in the first memory unit of the second section of memory units to a location of the first memory unit of the first section of memory units (Gonzalez Fig. 9-10 and [0101] where steps 908-912 relocates the contents of the first block of the data memory units  of Zone X (e.g. 4) [the first memory unit of the second section of memory units] into the empty unit within Zone X (e.g. 4) at the end of zone as applied to claim 1 above.  Note that the first memory unit of the 


Regarding claim 7, the combination of Gonzalez and Kranich teaches all of the limitations of claim 5 above.   Gonzalez further teaches wherein the first section of memory units comprises a plurality of small memory units (SMUs) configured to store a first type of data (Examiner construes SMU, MMU, and LMU to be merely names of memory units corresponding to the type of data that each unit stores.  Examiner interprets Small Memory Units as memory with different wear (one zone has more wear than another) and an indication of an access frequency to that zone.  Examiner interprets Small Memory Units to be memory units with a high frequency of access, thus an indication of a small anticipated remaining life span.), wherein the second section of memory units comprises a plurality of large memory units (LMUs) configured to store a second type of data  (Gonzalez [0016] and [0055][0056] teaches a second zone containing second contents, where the wear rate of each zone is different and an indication of the access frequency to that zone.   Examiner interprets Large Memory Units to be memory units with low frequency of access, thus an indication of a large anticipated remaining life span. ), wherein the memory further comprises a third section of memory units, and wherein the third section of memory units comprises a plurality of medium memory units (MMUs) configured to store data of a third type (Gonzalez [0016] and [0055]-[0056]  the access frequency for each zone is different and an indication of the access frequency to that zone.   See Gonzalez Figure 10 that shows there may be 3 zones, thus a 


Regarding claim 8, Gonzalez teaches A memory system comprising: a plurality of small memory units (SMUs) stored in logically contiguous locations in the memory and configured to store data of a first type, the data of the first type being hot data that is frequently accessed, (Gonzalez [0055] and [0073] teaches the sections may be contiguous for each zone.   Gonzalez [0055] discloses a zone may be any partitioned subset of the physical memory into which a specified range of logical blocks is mapped.  Gonzalez [0016] and [0055]-[0056] teaches a first zone to be wear leveled.  Gonzalez [0067] discloses that the system selects or begins the wear leveling process by choosing the sector with the highest hot counts, such as Sector “A”. See also Gonzalez [0073] that a sector may be a block.    Thus the sectors of Gonzalez [0067] may be blocks.).
the hot data stored at each memory unit of the first section of memory units comprising a portion of a flash translation (FTL) table;  ( The logical to physical addresses disclosed in Gonzalez [0072] is an example of an address translation layer (FTL) table component.  Thus when the logical address field is stored with the data itself as discloses in Gonzalez [0072], each of the plurality of SMUs stores a portion of the FTL table).   
a plurality of large memory units (LMUs) stored in logically contiguous locations in the memory and configured to store data of a second type, the data of the second type being warm data or cold data, the warm data or the cold data comprising data that is less frequently access than the hot data (Gonzalez [0016] and [0055]-[0056] teaches a second zone containing second contents, where the wear rate of each zone is different (one zone has more wear than another) and an indication of the access frequency to that zone (i.e. a second section contains second type data having a second access frequency different from the first access frequency.  Gonzalez [0055] teaches that each zone represents a logically contiguous memory units when it teaches each zone represents a specified range of logical blocks.   Gonzalez [0067]-[0068] teaches that the system identifies a set of sectors “B” with the lowest hot count and are an example of a second section of memory.    Gonzalez [0067]-[0068] teaches sectors “A” are migrated into empty sectors, sectors “B” are migrated into sectors where “A” was copied out of, sectors “A” are copied to where “B” were copied out of”, and the area just freed by the final “A” copy, becomes spare sectors.  Note the spare sectors may be any sectors, which would include sector “C” which is between A and B.   Examiner also notes that in a circular buffer representation where Buffer 1039 is view as between the SMUs 1001 to 1005 and the LMUs 1006 and 1015, every sector that is not within sectors A or B is between sectors A and B, thus any spare sector not within A or B is between A and B.   Thus any and all spare sectors will be between A and B, since the spare sector is not within A and B.), 
an empty memory unit positioned between the plurality of SMUs and the plurality of LMUs (Gonzalez discloses zones and memory elements in [0012] ‘a method for performing automated wear leveling in a memory system that includes a first zone, which has a first memory element’.    
A memory element is an example of a memory unit.   Gonzalez elaborates that there are plural elements in [0016] ‘In one embodiment, substantially all original contents of memory elements to memory elements in the second zone’.    Thus each zone may have a plurality of memory elements.
Gonzalez describes zones in paragraph [0055] ‘A zone may be any partitioned subset of the physical memory or memory system into which a specified range of logical blocks is mapped. ‘   Gonzalez paragraphs [0101] and [0102] describe two zones X-1 and zone X.  Zone X may contain a temporary empty buffer (Gonzalez [0101]) in any available block within zone X.  This available block may include any block with the exception of the first block, thus it may be the last block in the zone.  Thus each zone of Gonzalez may be a contiguous set of memory elements data with zero or more empty memory elements at the beginning or end of the zone.  
See also Gonzalez Figure 10 which discloses a plurality of zones, and demonstrates the memory is a circular buffer, as demonstrated by the fact that Zone 4 has been migrated to cover the end of the address and the begging of the addresses define by 1004e.  See also Gonzalez [0105] ‘Zone boundaries have migrated such that Zones 1004" in device 1000" have essentially moved by one or more physical blocks. As shown, a zone boundary migration causes zone “4 ” 1004e' to shift into non-contiguous physical blocks to form zone “41004e" and 1004e'. 
Thus, Gonzalez Zone X-1 may be composed of a plurality of data memory elements (e.g. Zone 3), and Zone X (e.g. Zone 4) may be a sequence of data memory units followed by one empty memory unit (e.g. the last memory unit of Zone 4)).    
The data of the first type may be the memory units in Zone X-1 (Zone 3) minus the last memory unit or last sector of zone 3.   The data of the second type may be the memory units in Zone X (Zone 4) minus the last memory element or sector of zone 4.  The empty memory unit 
Gonzalez [0055] discloses a zone may be any partitioned subset of the physical memory into which a specified range of logical blocks is mapped.   Thus the data in Zone X-1 less the last memory unit or sector and Zone X less the last memory unit or sector create logical contiguity of data stored in the first and second sections of memory units, and there is an empty memory unit in between.) 
to create logical contiguity of data stored in the plurality of SMUs, the plurality of LMUs, and the empty memory unit; (Gonzalez [0055] discloses a zone may be any partitioned subset of the physical memory into which a specified range of logical blocks is mapped.   Thus the data in Zone X-1 less the last memory unit or the last sector and Zone X less the last memory unit or the last sector create logical contiguity of data stored in the first and second sections of memory units, and there is an empty memory unit.)
Kranich, of a similar field of endeavor, further discloses cross-point memory (Kranich [0018]).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Gonzalez in view of Kranich as the combination is a simple substitution of one known element (the PCM memory of Gonzalez) for another (the 3D Cross-point PCM memory of Kranich) to yield the predictable results of the increased memory density afforded by 3D cross-point construction (see additionally Intel News Release dated 10/28/2009  for further discussions of Cross Point PCM memory technologies in general.  

The remainder of claim 8 recited limitations described in claim 1 and thus are rejected based on the teachings and rationale as described in claim 1 above.


Regarding claim 9, the combination of Gonzalez and Kranich teaches all of the limitations of claim 8 above.  Gonzalez further teaches wherein the empty memory unit comprises one or more empty memory units that are contiguously disposed in between the plurality of LMUs and the plurality of SMUs (Gonzalez, Fig. 10 and paragraphs [0012], [0016] that teaches a plurality of zones and paragraph [0055] that teaches the zones may contain empty memory units anywhere within the zone, thus may be the first or last element of the zone, thus are contiguously disposed between the first and second data sections, thus between the plurality of LMUs and SMUs.).


Regarding claim 10, the combination of Gonzalez and Kranich teaches all of the limitations of claim 8 above.  Gonzalez further teaches wherein the at least one processor is further configured to update location data of the memory (Gonzalez, Fig. 9 and [0102] ‘The mappings of LBAs t physical blocks in specific zones are then updated in step 920.   See also Fig. 8, elements 820 and 832 that teaches mappings may be updated immediately after any  copy/erase cycle.) to indicate that the data stored in the first SMU has been relocated to a location of the memory unit adjacent to the last SMU (Gonzalez, Fig. 6, 9, and 10, and Gonzalez [0101] and [0102] that copies data from the first SMU memory unit of the first section  the first LMU memory unit of the second section, and logically adjacent to the last SMU of the  first section as viewed after the remapping); and update the location data of the memory (Gonzalez, Fig. 8, steps 820 and 832 and Fig. 9 step 920) to indicate that the data stored in the first LMU has been relocated to a location of the memory unit adjacent to the last LMU (Gonzalez, Fig. 6, 9, and 10, and Gonzalez [0101] and [0102] that copies data from the first LMU memory unit of the second section to the first SMU memory unit of the first section, and is logically adjacent to the to the last LMU of the second section as viewed after the remapping.)


Regarding claim 11, the combination of Gonzalez and Kranich teaches all of the limitations of claim 8 above.  Gonzalez further teaches wherein the data of the first type is data (Small memory units are memory units in the zone that is more frequently accessed than the memory units in the zone with the lowest access frequency.)  that has been accessed within a predetermine time period Gonzalez [0064] discloses ‘The triggering condition may be the end of a predetermined time period).


Regarding claim 13, the combination of Gonzalez and Kranich teaches all of the limitations of claim 8 above.  Gonzalez further teaches further comprising at least one empty buffer memory unit configured to temporarily store the data stored in the first LMU while the data in the first SMU is relocated to the memory unit adjacent to the last LMU  (Gonzalez Fig. 9 and 10 and paragraphs [0101] and [0102]. Note that there are two empty buffers in Gonzalez during a complete trigger cycle, which consists of (step 1) copying the first memory unit of the second data section to the empty buffer, and then erasing the first memory unit of the second data section, making it an empty memory, and (step 2) copying the first memory unit of the second section to the newly created empty buffer created in step (1) and then erasing the first memory unit of the first memory buffer, making the first memory unit of the first data section the empty buffer at the end of this two-step cycle. This limitation applies to the empty buffer in step 1.  When the data relocated from the first SMU is moved to the first empty buffer in step 1, it is moved to a buffer logically adjacent to the original last LMU s viewed after the remapping.)

Regarding claim 14, the combination of Gonzalez and Kranich teaches all of the limitations of claim 8 above.  Gonzalez further teaches comprising at least one empty buffer memory unit configured to temporarily store the data stored in the first SMU while the data in the first LMU is relocated to the memory unit adjacent to the last SMU (Gonzalez Figs. 6 and 7 and paragraphs [0101] and [0102].  Note that there are two empty buffers in Gonzalez during a complete cycle, which consists of (step 1) copying the first memory unit of the second data section to the empty buffer, and then making that memory unit an empty 


Regarding claim 15, Gonzalez discloses A hybrid memory device (HMD) (Gonzalez [0045] that teaches the memory of Gonzalez may consist of Pc cards, CompactFlash cards, MultiMedia cards... thus the memory of Gonzalez is a mixture of memories therefore the device of Gonzalez is an example of a hybrid memory device), 
comprising: a memory comprising a first plurality of memory units (MUs) stored in logically contiguous locations in the memory; and a second plurality of MUs stored in logically contiguous locations in the memory, and an empty memory unit positioned  between the first plurality of MUs and the second plurality of MUs to create logical contiguity of data stored in the first plurality of MUs, the second plurality of MUs, and the empty memory unit (Gonzalez discloses zones and memory elements in [0012] ‘a method for performing automated wear leveling in a memory system that includes a first zone, which has a first memory element’.    
A memory element is an example of a memory unit.   Gonzalez elaborates that there are plural elements in [0016] ‘In one embodiment, substantially all original contents of memory elements to memory elements in the second zone’.    Thus each zone may have a plurality of memory elements.
Gonzalez describes zones in paragraph [0055] ‘A zone may be any partitioned subset of the physical memory or memory system into which a specified range of logical blocks is mapped. ‘   Gonzalez paragraphs [0101] and [0102] describe two zones X-1 and zone X.  Zone X may contain a temporary empty buffer (Gonzalez [0101]) in any available block within zone X.  This available block may include any block with the exception of the first block, thus it may be the last block in the zone.  Thus each zone of Gonzalez may be a contiguous set of memory elements data with zero or more empty memory elements at the beginning or end of the zone.  
See also Gonzalez Figure 10 which discloses a plurality of zones, and demonstrates the memory is a circular buffer, as demonstrated by the fact that Zone 4 has been migrated to cover the end of the address and the begging of the addresses define by 1004e.  See also Gonzalez [0105] ‘Zone boundaries have migrated such that Zones 1004" in device 1000" have essentially moved by one or more physical blocks. As shown, a zone boundary migration causes zone “4 ” 1004e' to shift into non-contiguous physical blocks to form zone “41004e" and 1004e'. 
Thus, Gonzalez Zone X-1 may be composed of a plurality of data memory elements (e.g. Zone 3), and Zone X (e.g. Zone 4) may be a sequence of data memory units followed by one empty memory unit (e.g. the last memory unit of Zone 4)).    
The data of the first type may be the memory units in Zone X-1 (Zone 3).   The data of the second type may be the memory units in Zone X (Zone 4) minus the last memory element or sector of zone 4.  The empty memory unit may be the empty memory unit or sector at the end 
the first plurality of MUs being configured to store data of a first type, the data of the first type being hot data that is frequently accessed,  (Gonzalez [0055] and [0073] teaches the sections may be contiguous for each zone.   Gonzalez [0055] teaches that each zone represents a logically contiguous memory units when it teaches each zone represents a specified range of logical blocks. Gonzalez [0055] discloses a zone may be any partitioned subset of the physical memory into which a specified range of logical blocks is mapped.   Thus the data in Zone X and Zone X-1 less the last memory unit or sector and Zone X create logical contiguity of data stored in the first and second sections of memory units, and there is an empty memory unit in between.   Gonzalez [0016] and [0055]-[0056] teaches a first zone to be wear leveled.  Gonzalez [0067] discloses that the system selects or begins the wear leveling process by choosing the sector with the highest hot counts, such as Sector “A”. See also Gonzalez [0073] that a sector may be a block.    Thus the sectors of Gonzalez [0067] may be blocks.).
the hot data stored at each of the first plurality of MUs comprising a portion of a flash translation (FTL) table (The logical to physical addresses disclosed in Gonzalez [0072] is an example of an address translation layer (FTL) table component.  Thus when the logical address field is stored with the data itself as discloses in Gonzalez [0072], each of the plurality of SMUs stores a portion of the FTL table)
the second plurality of Mus being configured to store data of a second type the data of the second type being warm data or cold data, the warm data or the cold data comprising data that is less frequently accessed than the hot data (Gonzalez [0016] and [0055]-[0056] teaches a second zone containing second contents, where the wear rate of each zone is different (one zone has more wear than another) and an indication of the access frequency to that zone (i.e. a second section contains second type data having a second access frequency different from the first access frequency.  Gonzalez [0055] teaches that each zone represents a logically contiguous memory units when it teaches each zone represents a specified range of logical blocks.   Gonzalez [0067]-[0068] teaches that the system identifies a set of sectors “B” with the lowest hot count and are an example of a second section of memory.    Gonzalez [0067]-[0068] teaches sectors “A” are migrated into empty sectors, sectors “B” are migrated into sectors where “A” was copied out of, sectors “A” are copied to where “B” were copied out of”, and the area just freed by the final “A” copy, becomes spare sectors.  Note the spare sectors may be any sectors, which would include sector “C” which is between A and B.   Examiner also notes that in a circular buffer representation where Buffer 1039 is view as between the SMUs 1001 to 1005 and the LMUs 1006 and 1015, every sector that is not within sectors A or B is between sectors A and B, thus any spare sector not within A or B is between A and B.   Thus any and all spare sectors will be between A and B, since the spare sector is not within A and B.), 
 and a processor coupled to the memory  (Gonzalez Fig. 6, Wear Leveling Processor 610 coupled to Non-Volatile Memory 604.), 
and configured to detect a first trigger event that triggers an iteration of wear-leveling to be performed on the memory; in response to the first trigger event (Gonzalez Fig. 6, Wear Leveling Processor 610 coupled to Non-Volatile Memory 604.), 
relocate data of the second type stored in a first MU of the second plurality of MUs to a MU adjacent to the empty memory unit; relocate data of the first type stored in a first MU of the plurality of Mus to the first MU of the second plurality of MUs; and erase the data of the first type stored in the first MU of the first plurality of Mus, the first MU of the first plurality of Mus becoming the empty memory unit after the trigger event (Gonzalez Fig. 9-10 and  [0101] and [0102] where the data at the first memory element of the second section (the first memory unit  within the first Zone 3) is erased and the first memory element of first section Z-1 (e.g. 3) is copied from the first memory unit of the first section to the first memory unit of the second section and then is erased, thus becoming the empty unit after remapping which completes the process of the first trigger event.   See also Gonzalez [0067]-[0068] that discloses moving the sectors A from the spare unit to the location of the sectors B in Physical location N.  Note the Sectors of Section A become empty memory units after the copy, thus become the empty memory units after the first trigger event.); 
the empty memory unit remaining positioned between the first section of memory units and the second section of memory units after the first trigger event, ((Gonzalez Fig. 9-10 and  [0101] and [0102] Note that Gonzalez may contain any number of Zones, including two zones (Zone 0 and Zone 1).   See also Gonzalez [Abstract] that discloses a first zone and a second zone, thus two zones.  When there are a total of two zones, using the logic of Fig. 9,  the data at the first memory element of the second section (the first memory unit  within the first Zone 1) is erased and the first memory element of first section Z-1 (e.g. 0) is copied from the first memory unit of the first section to the first memory unit of the second section and then is erased, thus becoming the empty unit after remapping which completes the process of the first )
the memory units in the first section of memory units remains logically contiguous after the first trigger event, and the memory units in the second section of memory units remaining logically contiguous after the first trigger event: (Gonzalez [0055] teaches that each zone, which would include Zone X-1 and Zone X, represents a logically contiguous memory units when it teaches each zone represents a specified range of logical blocks, thus the memory units of both Zone X-1 and Zone X remain logically contiguous after the trigger event.)

Regarding in a cross-point memory.   Gonzalez further teaches [0039] ‘the present inventions are applicable to any type of Storage medium Susceptible to “wear”. For example, phase-change memory.’ Thus, Gonzalez does not explicitly teach cross-point memory.
Kranich, of a similar field of endeavor, further discloses cross-point memory (Kranich [0018] ‘three dimensional (3D) cross point memory devices (e.g., Phase-change memory (PCM)) are a type of non-volatile computer memory.  PCM, also sometimes referred to as phase change random access memory (PRAM or PCRAM)’ ).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Gonzalez in view of Kranich as the combination is a simple substitution of one known element (the PCM memory of Gonzalez) for another (the 3D Cross-point PCM memory of Kranich) to yield the predictable results of the increased memory density afforded by 3D cross-point construction (see additionally Intel News Release dated 10/28/2009  for further discussions of Cross Point PCM memory technologies in general.  
The remainder of claim 15 recited limitations described in claim 1 and thus are rejected based on the teachings and rationale as described in claim 1 above.
The reasons for obviousness for combining Gonzalez and Kranich for dependent claims 16-23 are the same as those presented for claim 1 above.


Regarding claim 16, the combination of Gonzalez and Kranich teaches all of the limitations of claim 15.  Gonzalez further teaches comprising a secondary memory coupled to the processor and the cross-point memory (Examiner interprets secondary memory to include removable storage devices thus the CompactFlash card of Gonzalez [0045] may initially be the 


Regarding claim 17, the combination of Gonzalez and Kranich teaches all of the limitations of claim 15.  Gonzalez further teaches comprising a temporary memory coupled to the processor and the memory, wherein the temporary memory comprises at least one of a location of the first MU of the first plurality of MUs, a location of the last MU of the first plurality of MUs, a location of the first MU of the second plurality of MUs, and a location of the last MU of the second plurality of MUs (Gonzalez [0045] where the removable storage (an example of a temporary memory) may be the first data section which includes a location of the first memory unit of the first plurality of memory units (first data section).


Regarding claim 18, the combination of Gonzalez and Kranich teaches all of the limitations of claim 15.  Gonzalez further teaches wherein the location of the first MU of the first plurality of MUs is updated after the data stored in the first MU of the first plurality of MUs is relocated to a memory unit adjacent to the last MU of the first plurality of MUs (Gonzalez Fig. 6, 9, and 10 and paragraphs [0101] and [0102] that discloses moving the first memory unit of the first section to the first memory unit of the second section of memory units, which is adjacent to the last memory of the first plurality of memory units as viewed after the remapping and describes that the mappings of LBAs to physical blocks in the zones are 
and wherein the location of the first MU of the second plurality of MUs is updated after the data stored in the first MU of the second plurality of MUs is relocated to a memory unit adjacent to the last MU of the second plurality of MUs (Gonzalez Fig. 6, 9, and 10 and paragraphs [0101] and [0102] that discloses moving the first memory unit of the second section to the original Empty unit, which is adjacent to the last memory of the second plurality of memory units after the completion of one rotation of the two first memory units of the first and second data sections as viewed after the remapping and erasure described in Gonzalez [0101] and [0102], and further describes that the mappings of LBAs to physical blocks in the zones are updated following the copies. See also Gonzalez Fig. 8 elements 820 and 828 that teaches the mapping updates may immediately follow the copy of data and the erase of the source of the copy.)


Regarding claim 19, the combination of Gonzalez and Kranich teaches all of the limitations of claim 15.  Gonzalez further teaches wherein the memory comprises at least one empty buffer memory unit (Gonzalez [0122] ‘a pool of erased blocks may be maintained Separately from Zones within a memory device. Such erased blocks may be allocated on an as-needed’), 


Regarding claim 21, the combination of Gonzalez and Kranich teaches all of the limitations of claim 1 above.  Gonzalez further teaches wherein the first access frequency is a first range of access frequencies (For purposes of examination a first range of access frequencies may be a single access frequency where the high and low range of frequency is the single access frequency.  Gonzalez [0056] teaches each zone has a unique access frequency (one zone has more access than another), thus is an example of a high and low range of frequency.), and wherein the second access frequency is a second range of access frequencies (Gonzalez [0016] and [0055]-[0056] teaches a second zone containing second contents, where the wear rate of each zone is different (one zone has more wear than another) and an indication of the access frequency to that zone (i.e. a second section contains second type data having a second access frequency different from the first access frequency).)


Regarding claim 22, the combination of Gonzalez and Kranich teaches all of the limitations of claim 8 above.  Gonzalez further teaches wherein the first access frequency is a  first range of access frequencies (Gonzalez [0056]), and wherein the second access frequency is a second range of access frequencies (Gonzalez [0056].)  
The newly claimed matter of claim 23 (beyond base claim 8) is rejected with the same rationale as claim 21 above.  See claim 21 above for further details of the objection.).


Regarding claim 23, the combination of Gonzalez and Kranich teaches all of the limitations of claim 15 above.  Gonzalez further teaches wherein the first access frequency is a  first range of access frequencies (Gonzalez [0056]), and wherein the second access frequency is a second threshold access frequency or a second range of access frequencies (Gonzalez [0056].)  
The newly claimed matter of claim 23 (beyond base claim 15) is rejected with the same rationale as claim 21 above.  See claim 21 above for further details of the objection.).


                                                                                                                                                                                                 
Response to Arguments

Examiner thanks Applicant for their remarks and claim amendments filed October 25, 2021.    

Examiner Interview Summary
	Examiner Girouard notes that the interview of September 23, 2021 was with Examiner’s Girouard and Baughman and Applicant’s representative Gayatry, not with Examiner Willis as describe by applicant.   Examiner does agree that the substance of the interview was the 35 U.S.C. 103 rejection and no agreement was reached.

Claim Rejections - 35 USC § 103
	Applicant argues on pages 15, 16, and 17 of their remarks ‘While Gonzalez teaches that different zones of memory contain different content and wear out at different rates, Gonzalez fails to (teach) that one zone of data stores hot data comprising an FTL table, while another zone of data stores warm data or cold data, which is accessed less frequently than the hot data”.... ‘Gonzalez is silent regarding the different zones being used to store data of different access frequencies or FTL tables.  That is Gonzalez fails to disclose that one zone stores hot data that is frequently accessed, and that another zone stores warm or cold data that is less frequently accessed than the hot data.     In addition, there is nothing in Gonzalez to disclose or suggest that memory units on one of the zones each store a portion of an FTL table.’
Examiner respect disagrees.  As noted in the office action above, Gonzalez [0067]-[0068] teaches that the system identifies a set of sectors “B” with the lowest hot count and the sectors     
Examiner further notes that the wear leveling process of the instant application contains hot data in the first SMUs (first section of memory) only before wear leveling is performed and/or the data has completely cycled back to its original position.   As noted by the instant application, the hot data elements 1005 through 1003 are cycled into the warm/cold LMUs 106-1008.   Thus the SMUs 1001-1003 do not remain hot and the LMUs 1006-1008 do not remain warm/cold after wear leveling is performed.
As noted in Gonzalez [0125], the solution of Gonzalez is direct to flash memory.   A Flash Translation Layer Table may contain entries that translate logical addresses to physical address, and a portion of a FTL table may be a single logical address to physical address translation.  The logical to physical addresses disclosed in Gonzalez [0072] is an example of an address translation layer (FTL) table component.  Thus when the logical address field is stored with the data itself as discloses in Gonzalez [0072], each of the plurality of memory stores that store data, also stores a portion of the FTL table.

Applicant argues on page 18 of their remarks ‘While Gonzalez discloses using an erase physical block of memory to temporarily store data while performing wear-leveling between Applicant argues on page 20 of their remarks ‘However, Gonzalez’s “any available block” is not described as being positioned in between two different section of memory units.  Instead, Gonzalez explicitly discloses that the available block is somewhere within zone “X” itself.  See id.  Therefore, Gonzalez cannot disclose that the empty memory unit is first positioned between the first section of memory units and the second section of memory units to create logical contiguity of data stored in the first section of memory units, the second section of memory units, and the empty memory unit, and then the empty memory unit remains positioned between the first section of memory units and the second section of memory units after different trigger events, as claimed.’
Examiner respectfully disagrees.  Examiner points to Figs. 4A and 4B and paragraph [0054] of the instant application to interpret the terms ‘first section of memory units’, ‘second section of memory units’, and an ‘empty memory unit’.   Consistent with Figs. 4A and 4B and [0054] of the instant application, a ‘first section of memory units’ may be a collection of memory units such as the units 401, through 405 that contain the values 1 through 5.   The ‘second section of memory units’ may be a collection of memory units such as the units of 406 through 416 that contain the values 11 through 21.   The ‘empty memory unit’ may be the memory units 430-437 or the memory units 438-439.   The fact that the memory units may 
Gonzalez discloses zones which are analogous to the SMU section 450 and LMU sections 455.   Gonzalez paragraphs [0101] and [0102] describe two zones X-1 and zone X.  Zone X may contain a temporary empty buffer (Gonzalez [0101]) in any available block within zone X.  This available block may include any block with the exception of the first block.   Thus, Gonzalez discloses the empty block may be the 2nd, 3rd, 4th, and/or up to the last block in the zone.   This includes the instance where the last block of the zone is empty.  Thus the blocks of Zone X-1 up until, but not including the last block of Zone 1, may be an example of a “first section of memory units”.   The last block of Zone X-1 may be an example of “an empty memory unit’.   And the blocks of Zone X up until, but not including the last block of Zone 1 may be an example of a second section of memory units, where there an empty memory unit is between the first section and second section of memory units.  The fact that Gonzalez discloses a Zone X-1 that may viewed as a single entity does not negate the fact that Gonzalez also discloses the memory units of Zone X-1 minus the last memory unit of Zone X-1 may be a first memory section, and the last unit of Zone X-1 may be an empty memory unit, which is between the first memory section and the second memory section.
Examiner further points to Figures 3A and 3B of Gonzalez that wear levels sectors from “A” to a spare sector, then sector “B” is moved to the sector where “A” was previously stored,  sector “A” is moved to where “B” was previously stored the sector that contained a copy of “A” becomes spare again.    Examiner further notes  Figures 3A and 3B label 3 sectors, A, B, and C.   
Gonzalez discloses this is performed as a result of a trigger event in paragraph [0115] ‘A threshold condition for performing the wear leveling operation can be the programming of a predetermined number of blocks within the erase pool since the last wear leveling operation.’

Applicant argues on page 19 of their remarks ‘In addition, the different zones of data that are wear-leveled using the erased physical block of memory in Gonzalez do not remain logically contiguous after different trigger events’.   Applicant includes in their remarks sections from Gonzalez that discuss wear leveling, including ‘A zone may be any partitioned subset of the physical memory of memory system into which a specified range of logical blocks is mapped, and describes how the zones of Gonzalez ‘are effectively each shifted by on physical block and the mappings of LBAs to physical blocks in specific zones are then updated in step 920.   Similarly, Applicant argues on page 21 of their remarks ‘there is nothing in Gonzalez to indicate that the memory units in the different zones remain logically contiguous after different iterations of wear-leveling.   Instead Gonzalez explicitly discloses that the content at the beginning of logical zone “X” is moved into substantially any available block within zone “X” during an iteration of wear-leveling, which alters any contiguous nature of the content in Gonzalez’s logical zone “X.”.   Se id.  As such Gonzalez cannot disclose ...’
Examiner respectfully disagrees that the Applicant’s cited paragraphs support the statement ‘the different zones of data that are wear-leveled using the erased physical block of memory in Gonzalez do not remain logically contiguous after different trigger events’.   The cited paragraphs teach ‘A zone may be.. a specified range of logical blocks’.   The fact that the data in the zone moves to new physical addresses and the logical to physical maps are updated appropriately does not negate the fact that after the physical changes of wear leveling are applied to a zone, the zone still represents ‘a specified range of logical blocks’ where a specified range of logical blocks is an example of logically contiguous blocks and thus the different zones of data that are wear-level remain logically contiguous after different trigger events.

Examiner further notes that the claims are interpreted under the Broadest Reasonable Interpretation per MPEP 2111 [R-07.2015]  ‘In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the claims must be interpreted as broadly as their terms reasonably allow."); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969)  The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." 
An noted in the prior office action, Applicant appears to interpret as one interpretation “logically contiguous” to be defined as “without any interleaving memory units of another section (such as the first and second sections in the claim)”.  This is consistent with [0067] of the instant application ‘After the first iteration of wear-leveling has been performed to create without any interleaving LMUs. Similarly, the array of memory units configured as LMUs also remain contiguous to each other in that the LMUs are still adjacent to each other without any interleaving SMUs.’ As can be seen by the above example, if the empty memory unit is at location 1037, the algorithm of the claimed limitation does not result in logically contiguous memory units per the applicant’s description of logically contiguous.’    While this is one interpretation of logically contiguous, this is not the only interpretation of “logically contiguous” under the Broadest Reasonable Interpretation guidelines outlined in MPEP 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-07.2015].   If a zone consists of a specified range of logical blocks’, it contains a continuous range of logical addresses and is an example of “logically contiguous” memory.   The logical addresses before and after wear leveling remain constant in Gonzalez.  It is the physical addresses that are updated.    If applicant wishes a specific interpretation of “logically contiguous” that is more narrowly defined, applicant is encouraged to amend the claim limitations with qualifying remarks supported by the specification of the instant application.

Applicant further argues on page 21 ’The Examiner uses a hypothetical example that is not actually disclosed in Gonzalez to make statements that characterize Gonzalez as disclosing an empty memory unit being positioned between two different zones.  However, the Examiner fails to provide actual evidence of Gonzalez’s memory including an empty memory unit that remains positioned between two different sections of memory units after different trigger 
Examiner respectfully disagrees.  Gonzalez paragraphs [0101] and [0102] describe two zones X-1 and zone X.  As noted in applicant’s remarks Zone X may contain a temporary empty buffer (Gonzalez [0101]) “in any available block within zone X”.  This available block may include any block with the exception of the first block.   Thus, Gonzalez discloses the empty block may be the 2nd, 3rd, 4th, and/or up to the last block in the zone.   This disclosed list of “any available block” includes the instance where the last block of the zone is empty.  Thus the blocks of Zone X up until, but not including the last block of Zone 1, may be an example of a “second section of memory units”.   The last block of Zone X may be an example of “an empty memory unit’.   And the blocks of Zone X-1 may be an example of a first section of memory units, where an empty memory unit is between the first section and second section of memory units.  The fact that Gonzalez discloses additional embodiments where the empty block may be the 2nd, 3rd, 4th, and/or up to the next last block does not negate the fact that the last block may be an empty block as disclosed by Gonzalez.

Applicant further argues on page 22 of their remarks “the Office Action alleges that the steps recited by the independent claims produce non-contiguous sections of memory.  See Office Actions, pp 32-33.  The applicant respectfully disagrees and points to FIGS. 10B, 11B, and 12B.
Examiner accepts the fact that one empty memory unit configuration enables the wear leveling as described in claim 1 to be logically contiguous following wear leveling as specifically if the empty memory unit follows the LMUs, such as memory unit 1039.   The empty memory unit described by Figs 10B, 11B, and 12B noted by applicant in their Arguments/Remarks describe the memory unit 1039 being the empty memory unit.  
Examiner has annotated Figures 10A and 10B as shown below to further clarify the issue.   The SMUs (hot data) of the instant application are represented in the memory units in the row 1050 and are highlighted in yellow.  The LMUs (warm or cold data) are represented in the row 1055 in figure 10A.   
    PNG
    media_image1.png
    537
    713
    media_image1.png
    Greyscale

	As noted by the Examiner in the Office Action of 10/20/2020, if the empty unit is at the end of the first row and before the start of the second row (i.e. 1037), the algorithm as 
    PNG
    media_image2.png
    344
    575
    media_image2.png
    Greyscale


After 6 wear leveling memory cell movements, the data is non-contiguous, per the applicant’s description of non-contiguous in their Remarks of 10/20/2020.  As examiner noted in the office action mailed  10/20/2020 Applicant interprets as one interpretation “logically contiguous” to be defined as “without any interleaving memory units of another section (such as the first and second sections in the claim)”.  This is consistent with [0067] of the instant application ‘After the first iteration of wear-leveling has been performed to create X3D memory without any interleaving LMUs. Similarly, the array of memory units configured as LMUs also remain contiguous to each other in that the LMUs are still adjacent to each other without any interleaving SMUs.’ As can be seen by the above example, if the empty memory unit is at location 1037, the algorithm of the claimed limitation does not result in logically contiguous memory units per the applicant’s description of logically contiguous.

Applicant further argues on pages 20 and  24 of the Remarks/Arguments that Kranich fails to cure the deficiencies of Gonzalez, thus  claims 1-5, 7-11, 13-19, and 21-23 are not rendered obvious.
Examiner respectfully disagrees.   For the reasons stated in the rejection and remarks above, Gonzalez is not deficient, and applicant’s arguments related to claim 1 are not persuasive.   Applicants arguments relating to dependent claims 8 and 15 are based on logic similar to that of claim 1, thus have been addressed in the claim rejections and remarks relating to claim 1 above.  Applicant’s arguments relating to depend claims 2-5, 7, 9-11, 1-14, 16-19, and 21-23 all are based on perceived errors in the base claims which have been addressed in the claim rejections and remarks of the base claims above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.G./Examiner, Art Unit 2138      
                                                                                                                                                                                                  /William E. Baughman/Primary Examiner, Art Unit 2138